Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive. In particular, applicant argues that Kilar is “. . . silent regarding storage of the video files on the client device, and in fact only teaches "requesting both resources" thus implying that two separate video files be transmitted to the client device during playback . . .”
The examiner respectfully disagrees with applicant’s argument that Kilar is silent regarding storage of the video files on the client device. While para [0151]-[0156] does describe an embodiment where content optimized for a display orientation is requested from the server when needed during playback, para [0157], in contrast, describes an alternate embodiment wherein the client device requests both video resources, even if they are not both used, which provides a benefit of a more seamless transition “at the expense of increased network (and memory) utilization.” Therefore the “expense” of increased memory utilization is contextually in reference to the storage of the video resources. 
Applicant’s arguments/remarks regarding the double patenting rejections are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 21-22, 25-28, 31-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10460765 B2 in view of US 20150256861 A1 to Oyman, hereafter Oyman. Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.

Instant Application  
US 10460765 B2
27. (New) A system comprising: 

at least one memory storing computer-executable instructions; and 


at least one processor for executing the instructions stored on the memory, wherein execution of the instructions programs the at least one processor to perform operations comprising: 



receiving, from a sensor embedded within a mobile device, an indication of a physical orientation of the user device; 


simultaneously receiving at the user device over a network a first video file having a first aspect ratio and a second, different video file having a second aspect ratio; 


storing, on the user device, the first video file and the second video file; 


presenting the first video file on the user device based on the orientation associated with the user device; and 








during presentation of the first video file on the user device: 

receiving, from the sensor, an indication that a change in orientation of the user device has occurred; and 







in response to the change in orientation, retrieving the second video file from storage on the user device and seamlessly transitioning from presentation of the first video file to presentation of the second video file on the user device.

at least one memory storing computer-executable instructions; and 

at least one processor for executing the instructions storing on the memory, wherein execution of the instructions programs to at least one processor to perform operations comprising: 

identifying one or more properties associated with a user device; 

receiving video from a first video presentation; receiving, simultaneously with the video from the first video presentation, video from a second, different video presentation; 



configuring a first state of the video from the first video presentation based on at least one of the properties associated with the user device; 
presenting the video from the first video presentation according to the first state; 

providing a mapping of video presentations to media player window height ranges and media player window width ranges; and during playback of the video from the first video presentation: determining that a media player window in which the video is playing has been resized to change from first dimensions comprising a first height and a first width to second, different dimensions comprising a second height and a second width; determining that the second height is included in a particular one of the media player window height ranges; determining that the second width is included in a particular one of the media player window width ranges; evaluating the mapping to determine that the second video presentation is mapped to both the particular media player window height range and the particular media player window width range; and in response to the evaluating, seamlessly transitioning from the video from the first video presentation to the video from the second video presentation based on the change.


Regarding claims 21 and 27, claim 10 of US 10460765 B2 fails to explicitly recite the limitations relating to an orientation sensor, storing the first and second videos with different aspect ratios, and presenting the videos based on the orientation sensor. However, in analogous art Oyman teaches presentation of videos with different aspect ratios depending on an orientation sensor (par. [0024]). Also, in regard to the limitation of storing the videos, it is implicit from the context of claim 10 of US 10460765 B2 that the received first and second videos are stored at the user device.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the method of claim 10 of US 10460765 B2, in view of the 

The additional limitations of claims 22 and 28 are met by claim 13 of  US 10460765 B2;	
The additional limitations of claims 25 and 31 are met by claim 16 of  US 10460765 B2;	
The additional limitations of claims 26 and 32 are met by claim 18 of  US 10460765 B2;
Therefore claims 22, 25-26, 28, 31 and 32 rejected on the ground of nonstatutory obvious-type double patenting.

Claims 23, 24, 29 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10460765 B2 in view of  Oyman and further in view of US 20120147954 A1 to Kasai et al., hereafter Kasai. 

Regarding claims 23, 24, 29 and 30, claim 10 of U.S. Patent No. 10460765 B2 fails to claim the feature wherein presenting the first video file according to the orientation of the device further comprises setting a viewing region of the first video file to a partial or full dimensional area of the first video file; however, in analogous art it is known from Kasai to accept user operations to expand or reduce this viewing desired region (see par. [0051]-[0053], [0148] and 213 of fig. 1).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the method of claim 10 of US 10460765 B2, in view of the orientation sensor as taught by Oyman and the viewing area selection as taught by Kasai for the recognizable benefit of improved customization control by enabling the user to expand a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26-28 and 32 rejected under 35 U.S.C. 103 as being unpatentable over US 20150256861 A1 to Oyman, hereafter Oyman, in view of US 20160173944 A1 to Kilar et al., hereafter Kilar.

Regarding claim 21, Oyman teaches a computer-implemented method comprising: 
receiving, from a sensor embedded within a mobile device, an indication of a physical orientation of the user device (par. [0024] - client device orientation sensor); 
presenting the first video file on the user device based on the orientation associated with the user device; and during presentation of the first video file on the user device: receiving, from the sensor, an indication that a change in orientation of the user device has occurred; and in response to the change in orientation, retrieving the second video file on the user device and 
However, Oyman teaches wherein a service provider provides the different encoded versions of the content optimized for different device orientations in response to the orientation change, and therefore fails to explicitly teach simultaneously receiving at the user device over a network a first video file having a first aspect ratio and a second, different video file having a second aspect ratio; and storing, on the user device, the first video file and the second video file, and accessing the stored files. 
However, in analogous art, Kilar teaches providing a different encoded version of content to a client due to orientation change (para [0151]-[0156], figs. 15A-15C), and further teaches an option wherein both versions are transmitted and stored at the client to facilitate a more seamless transition upon the occurrence of the orientation change (para [0157]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Oyman in view of the above teachings of Kilar, resulting in the invention as claimed, in order to facilitate a more seamless transition upon the occurrence of the orientation change (Kilar, para [0157]).

Regarding claim 22, modified Oyman discloses the method of claim 21, and Oyman further teaches wherein presenting the first video file according to the orientation of the device further comprises setting a quality of presentation of the first video file (par. [0024]-[0025] – providing content optimized for different device orientations considers client capabilities such as decoder capability, display properties (e.g., screen size, resolution, or bit depth)).

Regarding claim 26, modified Oyman discloses the method of claim 21, and Oyman further teaches, in transitioning to presentation of the second video file, modifying a position, a shape, and/or a size of a viewing region of the second video file (par. [0024] - For a 2D video example, portrait or landscape video views and/or different viewing angles may be adapted based on device orientation. Note, therefore in transitioning between landscape and portrait views, at least the size and shape of the viewing region is modified).

Regarding claim 27, the system is rejected along the same rationale as the method of claim 1 and also because Oyman teaches a system embodiment with a memory and processor for storing and executing computer-executable instructions (par. [0166]).
The motivation for combining the references has been discussed in claim 21 above.

Regarding claims 28 and 32, the claims to a system are rejected along the same rationale as the method of claims 22 and 26, respectively.

Claims 23-24 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Kilar and further in view of US 20120147954 A1 to Kasai et al., hereafter Kasai.

Regarding claim 23, modified Oyman discloses the method of claim 21, but fails to explicitly teach wherein presenting the first video file according to the orientation of the device further comprises setting a viewing region of the first video file to a partial dimensional area of the first video file, but the feature is known from Kasai in the video streaming art (see par. 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Oyman in view of the above teachings of Kasai for the recognizable benefit of improved customization control by enabling the user to view a particular image region in higher resolution (Kasai, par. [0052]).

Regarding claim 24, modified Oyman discloses the method of claim 21, but fails to explicitly teach wherein presenting the first video file according to the orientation of the device further comprises setting a viewing region of the first video file to a full dimensional area of the first video file, but the feature is known from Kasai in the video streaming art (see par. [0051]-[0053], [0148] and 213a of fig. 1 – “operation to expand or reduce this viewing desired region”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Oyman in view of the above teachings of Kasai for the recognizable benefit of improved customization control by enabling the user to expand a particular image region to see the entire image at a lower resolution (Kasai, par. [0052]).

Regarding claims 29 and 30, the claims to a system are rejected along the same rationale as the method of claims 23 and 24, respectively.

Claims 25 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Kilar and further in view of US 20130202265 A1 to Arrasvuori et al., hereafter Arrasvuori.

Regarding claim 25, modified Oyman discloses the method of claim 21, but fails to explicitly teach transitioning the audio as claimed.
In analogous art, Arrasvuori teaches playing a first audio file during presentation of the first video file on the user device; and in response to the change in the orientation of the device, seamlessly transitioning from playing the first audio file to playing a second, different audio file on the user device (par. [0047] - orientation or motion sensor in the client 26 can be used to determine a particular angle of a multi-angle video to display; also par. [0052] – The audio track presented by a client may be switched depending on the current viewing angle or camera source).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Oyman in view of the above teachings of Arrasvuori for the recognizable benefit providing audio optimized for a particular viewing angle for a more realistic effect.

Regarding claim 31, the claim to a system is rejected along the same rationale as the method of claim 25.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/STEPHEN R SMITH/Examiner, Art Unit 2484                                                                                                                                                                                                        
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484